Citation Nr: 0714383	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  05-02 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for a deviated nasal 
septum.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1992 to October 
1992, from July 1995 to November 1995, and from May 2003 to 
May 2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Boston, Massachusetts, Department of 
Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

It appears that during a period of active duty the appellant 
had surgical treatment for a deviated nasal septum.  The 
surgery was conducted in February 2004.  The surgery was 
conducted at a civilian facility, but was paid for by the 
military health care system.  The doctor who apparently did 
the surgery indicated that it the injury was not in the line 
of duty.  The file, however, does not contain the surgical 
report or any other medical records just prior to the 
surgery.  These records may provide a pertinent clinical 
history.

As the military health care system paid for the treatment, it 
would seem that the records would be available to the VA as 
government records.  If not, a release of information form 
should be requested of the appellant so that the records 
might be obtained.

Accordingly, the case is REMANDED for the following action:

The RO/AMC should obtain records of the 
February 2004 surgery conducted at the 
Lahey Clinic, in Burlington, 
Massachusetts.  If needed appellant should 
be requested to provide a release of 
information form so that the records may 
be obtained.  If no records are obtained, 
the claims file should contain 
documentation of the efforts made to 
obtain the records.

Thereafter, as pertinent, the RO/AMC should review the 
instant claim, including the information obtained pursuant to 
the above.  If the benefits sought are not granted, the 
matter should be returned to the Board, if in order.  No 
action is required of the appellant unless he is contacted.  
The Board intimates no opinion as to the ultimate outcome in 
this case by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




